Case 3:14-cr-00175-WHA Document 962-54 Filed 01/10/19 Page 1 of 2




     EXHIBIT BBB
      Case 3:14-cr-00175-WHA Document 962-54 Filed 01/10/19 Page 2 of 2




                  PACIFIC GAS AND ELECTRIC COMPANY
                           October 2017 Wildfires
                       CPUC Data Request – Common
Requesters: Leslie L. Palmer and Nicholas Sher
Request Date: November 21, 2017


Question 79:
Please provide a copy of Compliance and Risk Management Vegetation Management – Quality
Assurance Report for 2016, 2017 for all Divisions.


Response to Question 79:
PG&E is producing a copy of the Compliance and Risk Management Vegetation Management –
Quality Assurance Report for 2016. The scope of this document is for all divisions. This
document is included in the Bates number range PGE-CPUC_00006150 to PGE-
CPUC_00006158.

The Compliance and Risk Management Vegetation Management – Quality Assurance Report for
2017 has not yet been drafted. PG&E will provide a copy of the 2017 Report when it becomes
available.


Response provided by:

Peter Dominguez, Principal, Vegetation Management, 245 Market Street, San Francisco, CA
94105




                                             1
